In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                ___________________________
                     No. 02-17-00463-CV
                ___________________________

LATTER AND BLUM OF TEXAS, LLC D/B/A REALTY ASSOCIATES,
                      Appellant

                                V.

                   PAUL MURPHY, Appellee



          On Appeal from County Court at Law No. 2
                   Tarrant County, Texas
               Trial Court No. 2016-000685-2


          Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
            Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Latter and Blum of Texas, LLC appeals from the trial court’s default

judgment in favor of appellee Paul Murphy. In a single issue, Latter and Blum

contends the trial court abused its discretion by allowing its motion for new trial to be

overruled by operation of law. We reverse the trial court’s judgment as to Latter and

Blum only and remand for further proceedings.

                                  I. BACKGROUND

      On February 2, 2016, Murphy filed a lawsuit against Jason Light, individually

and d/b/a/ The Light Realty Group and Allstar Locators (Light), and Latter and

Blum. Murphy’s petition directed that process be served upon Latter and Blum via

certified mail, return receipt requested, addressed to its registered agent, Peter Merritt.

See Tex. R. Civ. P. 99(a), 106(a)(2). The trial court clerk did so on February 9, 2016.

But although the trial court clerk addressed the citation to Merritt, the return receipt

does not bear his signature; rather, it bears the signature of someone whose first name

is Amanda.

      On March 7, 2016, attorney Gregg Clements filed an answer on behalf of both

Light and Latter and Blum, generally denying the allegations in Murphy’s petition.1


      1
       The answer Clements filed stated that it was filed on behalf of “Jason Light,
Individually and d/b/a The Realty Group and Allstar Locators and Latter & Blum of
Texas, L.L.C.,” and the signature block stated that Clements was “[a]ttorney for
Defendant Jason Light, Individually and d/b/a/ The Realty Group and Allstar
Locators and Latter & Blum of Texas, L.L.C.”

                                            2
The trial court set the case for trial on August 8, 2017, but when it called the case that

day, no one appeared on Light’s or Latter and Blum’s behalf.             The trial court

proceeded to try the case in the defendants’ absence and rendered judgment against

them jointly and severally, awarding Murphy $30,769.50 in actual damages, $61,539 in

exemplary damages, and $6,053.22 in attorney’s fees.          The trial court signed its

judgment the same day.

      On November 8, 2017, Latter and Blum filed a combined rule 306a motion to

extend postjudgment deadlines and motion for new trial. Relevant to the rule 306a

motion, Latter and Blum alleged that neither it nor its counsel had received notice, or

acquired actual knowledge, of the trial court’s default judgment until November 1,

2017. Latter and Blum further maintained that because the first time it or its attorney

learned of the default judgment was more than twenty, but less than ninety-one, days

after the trial court signed the judgment on August 8, 2017, its deadline to file a

motion for new trial should be calculated from November 1, 2017, the date it first

learned of the judgment. See Tex. R. Civ. P. 306a(4). According to Latter and Blum,

if its postjudgment deadlines were calculated from that date, its motion for new trial

was timely. Latter and Blum also asked the trial court to hold a hearing to determine

the date it received actual notice of the default judgment.

      With respect to its motion for new trial, Latter and Blum asserted that it was

entitled to a new trial because it had not been served with process in accordance with

the rules of civil procedure. That was so, according to Latter and Blum, because
                                            3
Merritt was its registered agent and the trial court clerk had addressed the citation to

Latter and Blum through Merritt as registered agent, but Merritt’s signature was not

reflected on the return receipt. Instead, Amanda had signed the return receipt, and

according to Latter and Blum, she was not authorized to accept service for it.

Further, while acknowledging that Clements had filed an answer purportedly on its

behalf, Latter and Blum maintained that he had erroneously done so, alleging that it

had never hired Clements to represent it in this suit, that Clements had no authority

to act on its behalf, and that Clements had only intended to answer on Light’s behalf.

Latter and Blum also alleged it was entitled to a new trial because it did not receive

notice of the trial setting.

       Latter and Blum requested the trial court to set its motions for hearing, and the

trial court did so, setting the hearing for December 4, 2017. The trial court held the

hearing as scheduled2 but decided to continue it at Murphy’s request so the parties

could provide briefing on whether Murphy was entitled to conduct discovery in

connection with the motions before the trial court made any rulings or findings. The

trial court requested the parties to provide the briefing by December 14, 2017.



       2
        The court reporter did not make a record of the hearing. We note that the
trial court’s docket sheet indicates that it held the hearing on December 1, 2017, but
that date appears to be a typo, and other portions of the record reflect that the trial
court actually held the hearing on December 4, 2017, the date it had scheduled the
hearing to take place. Accordingly, we refer to this hearing as the December 4, 2017
hearing.

                                           4
Murphy complied with that request, but Latter and Blum did not.             Instead, on

December 27, 2017, Latter and Blum filed a notice of appeal.3

       On January 2, 2018, we notified Latter and Blum that we were concerned that

we lacked jurisdiction over this appeal because it appeared its notice of appeal was

untimely filed. Six days later, Latter and Blum responded, asserting that its notice of

appeal was timely under rule of appellate procedure 4.2, which extends the window of

time a party has to file a notice of appeal in cases where it did not receive timely

notice of the trial court’s judgment. See Tex. R. App. P. 4.2. Specifically, for the same

reasons it had alleged in its rule 306a motion in the trial court, Latter and Blum

asserted that it did not learn of the trial court’s default judgment until November 1,

2017, and that consequently, its motion for new trial was timely. For those reasons,

Latter and Blum stated, it had ninety days from November 1, 2017, to file its notice of

appeal. See Tex. R. App. P. 4.2(a)(1), 26.1(a)(1).

       But Latter and Blum did not provide us with a signed, written order from the

trial court finding the date Latter and Blum or its attorney first learned of the trial

court’s judgment. See Tex. R. App. P. 4.2(c). The record shows that as of the time of

Latter and Blum’s January 8, 2018 response, the trial court still had not made such a

       3
        As we discuss below, Latter and Blum attached to its motions an affidavit
from Clements. In his affidavit, Clements admitted that he represented Light in this
case, that he had answered on behalf of Light, and that he had intended to answer
only on Light’s behalf. Light did not appeal from the trial court’s judgment against
him. Consequently, no portion of the trial court’s judgment against Light is at issue in
this appeal.

                                            5
finding. On January 30, 2018, we notified Latter and Blum that a signed, written

order was necessary for its notice-of-appeal deadline to be extended under rule 4.2.

See id.

          The next day, Latter and Blum filed a motion in the trial court asking it to make

a written finding as to when it or its attorney first learned of the trial court’s judgment.

On February 7, 2018, the trial court held a hearing but expressly declined to make any

rulings or findings at that time.4 The next day, Latter and Blum notified us that the

trial court had held a hearing but had not signed an order making the date-of-notice

finding. When we did not receive such an order by March 15, 2018, we abated this

case to the trial court and instructed it to sign one. On April 5, 2018, the trial court

finally did so, finding the date Latter and Blum or its counsel first learned of the

default judgment was November 1, 2017. When we received that order, we reinstated

this appeal.

          In its sole issue, Latter and Blum contends the trial court abused its discretion

by allowing its motion for new trial to be overruled by operation of law.


       At the end of the hearing, the trial court stated, “Like I said, I’m not going to
          4

make a finding today.” The transcript of the hearing indicates there was confusion
between the parties and the trial court as to the purpose of the February 7, 2018
hearing. Latter and Blum asserted the only matter before the trial court at the hearing
was its motion asking the trial court to find when it first learned of the trial court’s
judgment. The trial court, however, appears to have thought it was resuming, and had
to resume, the December 4, 2017 hearing relating to whether Murphy was entitled to
conduct discovery in connection with Latter and Blum’s postjudgment motions
before it could make the date-of-notice finding Latter and Blum was requesting.

                                              6
                                  II. JURISDICTION

         Neither party raised jurisdiction in their respective briefs, but the unique facts

of this case necessitate that we determine our jurisdiction over this appeal before

proceeding to the merits.5 See In re M.K., 514 S.W.3d 369, 376 (Tex. App.—Fort

Worth 2017, no pet.) (noting that appellate courts are obliged to consider

jurisdictional issues sua sponte when not raised by the parties).          We begin our

jurisdictional inquiry by setting forth the law, as applicable to the facts of this case,

that governs determinations of whether a party’s notice of appeal has been timely

filed.

              A. LAW GOVERNING TIMELINESS OF A NOTICE OF APPEAL

         A party invokes this court’s jurisdiction by timely filing a notice of appeal. See

Tex. R. App. P. 25.1(b), 26.1; Gutierrez v. Stewart Title Co., 550 S.W.3d 304, 309 (Tex.

App.—Houston [14th Dist.] 2018, no pet.) (noting appellate court lacks jurisdiction

absent a timely-filed notice of appeal). The general rule, applied to the facts of this

case, is that to be timely, a party must file its notice of appeal within thirty days after

the trial court signs its final judgment unless the party timely filed a motion for new

trial in the trial court, in which case the party must file its notice of appeal within

ninety days after the judgment was signed. Tex. R. App. P. 26.1(a); In re K.L.L.,

506 S.W.3d 558, 559 (Tex. App.—Houston [1st Dist.] 2016, no pet.).

       We notified the parties of our jurisdictional concerns and requested they
         5

provide supplemental briefing addressing them. The parties did so.

                                             7
      But rule of appellate procedure 4.2 provides an exception to the general rule

and affords a party additional time to file a notice of appeal in certain circumstances.

See Tex. R. App. P. 4.2(a)(1). Rule 4.2 applies when a party neither received notice

from the trial court clerk that the judgment was signed nor acquired actual knowledge

of the judgment’s signing within twenty days after the judgment was signed but did

learn that the judgment was signed within ninety days after its signing. See Tex. R.

App. P. 4.2(a); Tex. R. Civ. P. 306a(3); see also Florance v. State, 352 S.W.3d 867, 872

(Tex. App.—Dallas 2011, no pet.) (explaining in appeal from trial court’s dismissal of

appellant’s bill of review that to obtain additional time to file a notice of appeal under

rule 4.2, a party must show that it first learned of the judgment more than twenty but

less than ninety-one days after it was signed). If rule 4.2 applies, then the party’s

deadline to file its notice of appeal runs from the earlier of the date the party received

notice or acquired actual knowledge that the judgment was signed, rather than from

the date the trial court signed the judgment, as under the general rule. Tex. R. App. P.

4.2(a)(1); LDF Constr., Inc. v. Tex. Friends of Chabad Lubavitch, Inc., 459 S.W.3d 720, 724

(Tex. App.—Houston [14th Dist.] 2015, no pet.).

      To gain additional time to file a notice of appeal under rule 4.2, a party must

comply with rule of civil procedure 306a(5). Tex. R. App. P. 4.2(b); see Haase v.

Abraham, Watkins, Nichols, Sorrels, Agosto & Friend, LLP, 404 S.W.3d 75, 81 (Tex.

App.—Houston [14th Dist.] 2013, no pet.). Rule 306a(5) requires the party to “prove

in the trial court, on sworn motion and notice, the date on which the party or his
                                            8
attorney first either received a notice of the judgment or acquired actual knowledge of

the signing and that this date was more than twenty days after the judgment was

signed.” Tex. R. Civ. P. 306a(5). This rule does not require the trial court to sign a

written order finding the date a party first received notice, or acquired actual

knowledge, of the judgment. See id.; In re Lynd Co., 195 S.W.3d 682, 686 (Tex. 2006)

(orig. proceeding). But rule 4.2 does, and the deadline to file a notice of appeal may

not be extended absent such an order. See Tex. R. App. P. 4.2(c); Nedd-Johnson v. Wells

Fargo Bank, N.A., 338 S.W.3d 612, 613 (Tex. App.—Dallas 2010, no pet.).

      In most cases, as here, the trial court’s plenary power will have already expired

by the time a party files a motion under rule 306a(5). See Wells Fargo Bank, Nat’l Ass’n

v. Erickson, 267 S.W.3d 139, 148 (Tex. App.—Corpus Christi-Edinburg 2008, no pet.).

Thus, Texas courts have long stated that the purpose of a sworn motion under rule

306a(5) is to establish a prima facie case that the party lacked timely notice of the trial

court’s judgment in order to revive the trial court’s expired jurisdiction for the limited

purpose of conducting an evidentiary hearing to determine the date on which the

party or its counsel first received notice, or acquired knowledge, of the judgment. See

Lynd Co., 195 S.W.3d at 685; Carrera v. Marsh, 847 S.W.2d 337, 342 (Tex. App.—El

Paso 1993, orig. proceeding) (op. on reh’g).

      A rule 306a(5) motion must be filed during the trial court’s plenary power,

which for purposes of such a motion is measured from the date the movant asserts it

first learned of the trial court’s judgment. See Lynd Co., 195 S.W.3d at 685; Goodwill v.
                                            9
Tex. A&M Univ. Med. Ctr., No. 03-04-00255-CV, 2004 WL 1469353, at *1 (Tex.

App.—Austin July 1, 2004, no pet.) (mem. op.). And a trial court’s revived plenary

power in a rule 306a(5) context may be extended by the same means as in cases where

a party has received timely notice of a judgment, i.e., by filing a plenary-power-

extending motion under rule of civil procedure 329b. See, e.g., In re A.J.G., No. 05-14-

01469-CV, 2015 WL 1568579, at *2 (Tex. App.—Dallas Apr. 7, 2015, pet. denied)

(mem. op.) (noting that had appellant timely filed his rule 306a motion, the trial

court’s plenary power would have commenced on the date appellant asserted he first

learned of the trial court’s judgment and that under rule 329b, appellant’s motion for

new trial would have extended that revived period of plenary power to a maximum of

105 days after that date).

           B. EVIDENCE ATTACHED TO LATTER AND BLUM’S MOTIONS

       Latter and Blum attached affidavits from Clements and Merritt to its rule

306a(5) motion. In his affidavit, Clements averred that Light had hired him to

represent Light in this lawsuit and that Latter and Blum had not hired him to

represent it in this case. Clements further stated that he had never had any contact

with Latter and Blum or Merritt, who Clements acknowledged was Latter and Blum’s

registered agent. Clements said that when he filed the answer in this case, he was

answering, and intended to answer, for Light only and that the statement in the

answer that he was also answering on behalf of Latter and Blum was an error.


                                          10
Clements asserted that he never intended to answer on Latter and Blum’s behalf and

that he had no authority to act on Latter and Blum’s behalf.

      Merritt confirmed in his affidavit that he was Latter and Blum’s registered

agent at all times relevant to this case and was the person who was authorized to

accept service of process for Latter and Blum. Merritt averred that he had never

received service of process in this suit. He stated that the first time he had become

aware that the citation and petition in this case had been mailed to him via certified

mail, return receipt requested, was on November 3, 2017. Merritt said that he never

received those documents, that he did not sign a certified return receipt for them, and

that if someone else did accept service and sign a return receipt, that individual was

not authorized to do so. Merritt also stated that if someone else did accept service,

that person did not forward the citation and petition to him.

      Merritt also said that Latter and Blum had never hired Clements in any capacity

to act on its behalf and that Clements had no authority to answer on Latter and

Blum’s behalf in this lawsuit. Merritt further averred that Latter and Blum never

received notice of the trial setting in this case. Finally, Merritt stated that Latter and

Blum never received notice or a copy of the default judgment and that the first time

Latter and Blum learned of that judgment was November 1, 2017.

                            C. JURISDICTIONAL ANALYSIS

      Taken together, Clements’s and Merritt’s affidavits set out a prima facie case

that neither Latter and Blum nor its counsel learned that the trial court had signed the
                                           11
default judgment until November 1, 2017.          This was eighty-five days after the

judgment was signed, and thus Latter and Blum’s rule 306a motion was both timely

and sufficient to revive the trial court’s jurisdiction for the limited purpose of holding

an evidentiary hearing and determining the date that Latter and Blum or its counsel

first learned that the judgment was signed. See Tex. R. Civ. P. 306a(4); Lynd Co.,
195 S.W.3d at 684–85, 684 n.2.

      Additionally, based on Latter and Blum’s rule 306a motion, the trial court’s

plenary power in this case is measured from November 1, 2017, the date Latter and

Blum asserted it first learned of the trial court’s judgment. See Lynd Co., 195 S.W.3d at

685; Goodwill, 2004 WL 1469353, at *1. A trial court’s plenary power extends for at

least 105 days after the date its plenary power commences. See Tex. R. Civ. P. 329b(c)

(providing that a plenary-power-extending motion is overruled by operation of law

seventy-five days after the judgment is signed if the trial court has not ruled on the

motion), 329b(e), (g) (providing that a trial court has plenary power for thirty days

after all timely-filed plenary-power-extending motions are overruled). Here, the trial

court did not rule on Latter and Blum’s rule 306a motion until it signed its April 5,

2018 order finding that neither Latter and Blum nor its counsel learned of the trial

court’s judgment until November 1, 2017. Thus, the trial court made its date-of-

notice determination and signed the corresponding order 155 days after the date of

notice alleged in Latter and Blum’s rule 306a motion, which was well after the trial


                                           12
court’s revived plenary power had expired, even assuming its revived plenary power

was extended to the maximum.

      In light of a line of Texas cases, the fact that the trial court did not sign the

order finding the date Latter and Blum first learned of the judgment until after its

revived plenary power expired presents a jurisdictional issue that we must consider.

Typically, judicial action taken after the trial court’s plenary power has expired is void.

In re Tex. Dep’t of Family & Protective Servs., 415 S.W.3d 522, 529 (Tex. App.—Houston

[1st Dist.] 2013, orig. proceeding). Several Texas appellate courts have applied this

rule in a rule 306a context, reasoning that a trial court lacks jurisdiction to rule on a

rule 306a motion after its revived plenary power has expired.             See Wells Fargo,
267 S.W.3d at 148 (noting that a rule 306a motion must be filed and ruled upon before

the trial court’s revived plenary power expires); Moore Landrey, L.L.P. v. Hirsch &

Westheimer, P.C., 126 S.W.3d 536, 543 (Tex. App.—Houston [1st Dist.] 2003, no pet.)

(dismissing appeal for want of jurisdiction, holding that because the trial court’s

revived plenary power had expired when it signed the order finding the date of notice,

that order was void); Grondona v. Sutton, 991 S.W.2d 90, 91–92 (Tex. App.—Austin

1998, pet. denied) (concluding that order overruling appellant’s rule 306a motion was

void where trial court heard motion and signed order after its revived plenary power

had expired); cf. A.J.G., 2015 WL 1568579, at *2 (noting that if appellant had properly

invoked rule 306a, the trial court’s power to rule on appellant’s rule 306a motion

would have expired 105 days after the date of notice alleged in the motion where
                                            13
appellant had also filed a motion for new trial within thirty days of the alleged date of

notice). Accordingly, under the reasoning of these cases, the trial court’s April 5, 2018

order here was void, the default rule governing the timeframe for filing a notice of

appeal applies, and consequently, Latter and Blum’s notice of appeal, filed 141 days

after the trial court’s default judgment was signed, would be untimely. See Tex. R.

App. P. 26.1; Moore Landrey, 126 S.W.3d at 543; cf. A.J.G., 2015 WL 1568579, at *2.

       However, in a recent decision, the Austin court of appeals held that a trial court

has jurisdiction to rule on a rule 306a motion and sign an order making a finding as to

the date a party first learned of a judgment even after its plenary power, as revived by

the appellant’s rule 306a motion, has expired. See Johnson Cty. Special Util. Dist. v. Pub.

Util. Comm’n of Tex., No. 03-17-00160-CV, 2018 WL 2170259, at *4–6, *5 n.6 (Tex.

App.—Austin May 11, 2018, pet. filed) (mem. op.). In that case, the appellant filed its

rule 306a motion and notice of appeal within thirty days after the date it alleged it first

learned of the judgment. Id. at *5. The appellant also requested a hearing on that

motion within thirty days after the alleged date of notice, but the hearing was set for a

date that fell outside the trial court’s plenary power as revived by the rule 306a

motion. Id. Consequently, the trial court did not hold the hearing, rule on the

motion, or sign an order finding the date of notice until after its revived plenary

power had expired. Id. The appellate court nevertheless held the order was not void

and was effective to extend the appellant’s notice-of-appeal deadline under rule 4.2.

Id. at *6. For the following reasons, we agree with that holding.
                                            14
      First, we turn to the text of the applicable rules. In order to gain additional

time to file a notice of appeal due to lack of timely notice of a judgment, appellate rule

4.2 requires a party to comply with rule of civil procedure 306a(5). See Tex. R. App. P.

4.2(b). Rule 4.2 also requires the party to obtain a signed, written order from the trial

court finding the date the party or its attorney first learned of the judgment. Tex. R.

App. P. 4.2(c); Nedd-Johnson, 338 S.W.3d at 613. But rule 4.2 does not merely require

the party to obtain such an order; it expressly requires the trial court to sign one. Tex.

R. App. P. 4.2(c) (providing that “[a]fter a hearing, the trial court must sign a written

order” finding the date of notice (emphasis added)); see Cantu v. Longoria, 878 S.W.2d
131, 132 (Tex. 1994) (orig. proceeding) (noting the mandatory language of rule 4.2(c)’s

predecessor and granting mandamus relief where trial court refused to hold a hearing

on relator’s motion seeking a finding under that rule). Nothing in the text of rule 4.2

imposes an expiration date on a trial court’s authority to sign the written order making

the finding rule 4.2(c) requires it to make. See Tex. R. App. P. 4.2. And while rule 4.2

requires a party to follow the procedure set forth in rule 306a(5), nothing in the text

of that rule prescribes a deadline on the trial court’s authority to sign the order finding

the date of notice. See Tex. R. Civ. P. 306a(5).

      Second, we observe that although a compliant, timely filed rule 306a motion

revives the trial court’s otherwise-expired jurisdiction, that revived jurisdiction is of a

limited nature. Specifically, when a compliant, timely rule 306a motion is filed, a trial

court regains jurisdiction “for the limited purpose of holding an evidentiary hearing to
                                            15
determine the date on which the party or its counsel first received notice or acquired

knowledge of the judgment.” Lynd Co., 195 S.W.3d at 685 (emphasis added). This is

in contrast to a timely postjudgment motion filed under rule 329b, the rule delimiting

a trial court’s jurisdiction to grant a new trial or to vacate, modify, correct, or reform

its judgment. See Tex. R. Civ. P. 329b; see also Legends Landscapes LLC v. Brown, No. 06-

13-00129-CV, 2014 WL 1260624, at *3 (Tex. App.—Texarkana May 6, 2014, no pet.)

(mem. op.) (noting that granting a rule 306a motion does not result in a substantive

change to the trial court’s judgment but merely permits the timely filing of

postjudgment motions). Since a trial court’s ruling on rule 306a motion does not set

aside or modify its judgment but merely determines the date on which a party’s

postjudgment and appellate timelines begin to run, we agree with our sister court that

rule 329b’s provisions setting forth the expiration of the trial court’s jurisdiction to set

aside or modify its judgment do not likewise limit its revived jurisdiction under rule

306a to determine, and sign an order finding, the date a party first learned of the trial

court’s judgment. See Johnson Cty., 2018 WL 2170259, at *6. Compare Tex. R. Civ.

P. 329b (setting forth the parameters of a trial court’s plenary power to set aside or

modify its judgment), with Tex. R. Civ. P. 306a(4)–(5) (providing that postjudgment

deadlines run from date a party first learns of the judgment if it did not timely receive

notice of the judgment), and Tex. R. App. P. 4.2(a) (providing that appellate deadlines

run from the date a party first learned of the judgment if it did not receive timely

notice of the judgment).
                                            16
      Finally, we are informed by the mandamus relief the supreme court granted in

Cantu, a case in which a trial court had refused to hold a hearing on relator’s motion

to make a finding as to the date she learned of the trial court’s summary judgment.6

See 878 S.W.2d at 131. In Cantu, the supreme court directed the trial court to hold a

hearing on the motion, make the requisite finding, and include that finding in an

order. See id. at 132. Based on the date Cantu was handed down, the trial court would

necessarily have had to hold the hearing, make the finding, and include that finding in

an order more than 260 days after the date the relator had alleged she first learned of

the trial court’s judgment. See id. at 131. Thus, in Cantu, the supreme court directed a

trial court to hear a motion requesting it to find the date of notice, to make a finding

as to the date of notice, and to include that finding in an order well after the trial

court’s revived plenary power had expired. We are persuaded that the supreme court

would not have instructed the trial court to take those actions if the expiration of the

trial court’s revived plenary power had extinguished its jurisdiction to do so.7


      6
       Relator filed that motion under former appellate rule 5(b)(5), which was the
predecessor to rule 4.2. See Cantu, 878 S.W.2d at 131.
      7
        We note that although this is not a mandamus case, we issued a similar
directive to the trial court here. Upon learning that the trial court here was declining
to sign an order making the finding rule 4.2(c) required, we abated this case to the trial
court and instructed it “to sign a written order that finds the date when appellant or
appellant’s attorney first either received notice or acquired actual knowledge that the
August 8, 2017 judgment was signed.” Like the supreme court’s directive in Cantu,
our directive to the trial court here came after its revived plenary power had already
expired, and the trial court subsequently complied with our directive.

                                           17
       Here, Latter and Blum filed a timely rule 306a motion in the trial court and set

not one, but two, hearings on that motion, both of which it set within the trial court’s

revived plenary power as measured from the date of notice alleged in the motion.

Moreover, the trial court conducted both of those hearings within its revived plenary

power but simply declined to make the requisite finding. At our direction, the trial

court finally signed an order on April 5, 2018, making the finding. Under these facts,

for the reasons explained above, we conclude the trial court had limited jurisdiction

on April 5, 2018, to sign a written order finding the date when Latter and Blum or its

counsel first learned of the trial court’s judgment.

       The trial court’s November 1, 2017 date-of-notice finding means that Latter

and Blum first learned of the trial court’s August 8, 2017 default judgment more than

twenty, but less than ninety-one days, after it was signed. Thus, Latter and Blum’s

postjudgment and appellate deadlines ran from November 1, 2017. See Tex. R. Civ.

P. 306(a)(4); Tex. R. App. P. 4.2(a); Lynd Co., 195 S.W.3d at 685. It follows that Latter

and Blum’s motion for new trial, filed on November 8, 2017, was timely. See Tex. R.

Civ. P. 306a(1), (4), 329b(a) (providing that where rule 306a(4) applies, a motion for

new trial must be filed within thirty days after the party first learns of the trial court’s

judgment). Consequently, Latter and Blum had ninety days from November 1, 2017,

to file its notice of appeal. See Tex. R. App. P. 4.2(a), 26.1(b). Latter and Blum filed

its notice of appeal on December 27, 2017, fifty-six days after November 1, 2017.


                                            18
Accordingly, Latter and Blum’s notice of appeal was timely, and we have jurisdiction

over this appeal. See Gutierrez, 550 S.W.3d at 309.

                         III. MOTION FOR NEW TRIAL

      Having concluded we have jurisdiction over this appeal, we turn to the merits

of Latter and Blum’s sole issue. The trial court did not rule on Latter and Blum’s

motion for new trial. Consequently, it was overruled by operation of law on January

16, 2018. See Tex. R. Civ. P. 306a(1), (4), 329b(c). In its sole issue, Latter and Blum

argues the trial court abused its discretion by allowing its motion for new trial to be

overruled by operation of law. Within its sole issue, Latter and Blum raises a subissue,

contending that the record reflects Murphy failed to strictly comply with the rules

governing service of process. We agree, and because that conclusion is dispositive of

this appeal, we need not address Latter and Blum’s remaining arguments. See Tex. R.

App. P. 47.1; All Commercial Floors, Inc. v. Barton & Rasor, 97 S.W.3d 723, 727 (Tex.

App.—Fort Worth 2003, no pet.).

                                 A. APPLICABLE LAW

      A default judgment cannot withstand direct attack by a defendant who

demonstrates that he was not served in strict compliance with applicable

requirements. Master Capital Sols. Corp. v. Araujo, 456 S.W.3d 636, 639 (Tex. App.—El

Paso 2015, no pet.) (citing Wilson v. Dunn, 800 S.W.2d 833, 836 (Tex. 1990)). When

reviewing the propriety of a default judgment, we do not indulge any presumptions in

favor of proper issuance, service, and return of citation. Id. (citing Uvalde Country Club
                                           19
v. Martin Linen Supply Co., 690 S.W.2d 884, 885 (Tex. 1985) (per curiam)). Instead, the

prevailing party bears the burden to prove service of process was proper. Primate

Constr., Inc. v. Silver, 884 S.W.2d 151, 153 (Tex. 1994) (per curiam). If the record fails

to show strict compliance with the applicable requirements relating to the issuance,

service, and return of citation, the attempted service of process is invalid and of no

effect. Wilson, 800 S.W.2d at 836.

B. THE ANSWER CLEMENTS FILED WAS NOT BINDING ON LATTER AND BLUM

      Latter and Blum faces an initial hurdle to its complaint that it was not properly

served: the record reflects that Clements filed an answer on its behalf, and under rule

of civil procedure 121, “[a]n answer shall constitute an appearance of the defendant so

as to dispense with the necessity for the issuance or service of citation upon him.”

Tex. R. Civ. P. 121; see In re A.L.H., 515 S.W.3d 60, 87 (Tex. App.—Houston [14th

Dist.] 2017, pet. denied) (“Filing an answer constitutes a general appearance, thereby

dispensing with the need for the issuance and service of citation and waiving any

complaints about service.”). Latter and Blum has attempted to surmount this hurdle

by contending in its motion for new trial that Clements was not authorized to file an

answer on its behalf in this case, a contention it now repeats on appeal.

      It is well established that an attorney appearing for a party is presumed to be

duly authorized to do so, and that presumption will prevail until it has been

conclusively shown that the attorney was not authorized to appear for the party. In re

Fitzgerald, 429 S.W.3d 886, 892 (Tex. App.—Tyler 2014, orig. proceeding); West v. City
                                           20
Nat’l Bank of Birmingham, 597 S.W.2d 461, 463 (Tex. App.—Beaumont 1980, no writ);

Hidalgo Cty. Drainage Dist. No. 1 v. Magnolia Petroleum Co., 47 S.W.2d 875, 876 (Tex.

App.—San Antonio 1932, writ ref’d). The attorney-client relationship is one of

agency, and the general rule is that the attorney’s acts are attributable to and binding

on the client. Dow Chem. Co. v. Benton, 357 S.W.2d 565, 567–68 (Tex. 1962); In re

Guardianship of Patlan, 350 S.W.3d 189, 197 (Tex. App.—San Antonio 2011, no pet.)

(“[T]he actions of an attorney, as his client’s agent, necessarily binds the client.”).

However, the longstanding rule in Texas is that a party is not bound by the acts of an

attorney if the party successfully rebuts this presumption and establishes the attorney

was not authorized to act on its behalf. See Merritt v. Clow, 2 Tex. 582, 588 (1847); Levy

v. Roper, 230 S.W. 514, 516 (Tex. App.—San Antonio 1921), modified, 256 S.W. 251

(Tex. 1923).

      As noted above, Clements’s and Merritt’s affidavits establish that Latter and

Blum and Clements have never had an attorney-client relationship and that Latter and

Blum did not authorize Clements to act on its behalf in any respect in this lawsuit.

Further, their testimony in that regard was not only undisputed but was also clear,

positive, direct, otherwise credible, free from contradictions and inconsistencies, and

could have been readily controverted. See City of Keller v. Wilson, 168 S.W.3d 802, 820

(Tex. 2005) (noting that a factfinder may not disregard such evidence). Accordingly,

Latter and Blum conclusively established that Clements was not its attorney and that

he was not authorized to file an answer on its behalf in this lawsuit. See id. at 816
                                           21
(noting that evidence is conclusive if reasonable people could not differ in their

conclusions).

      Having established that Clements lacked authority to file the answer he

purportedly filed on Latter and Blum’s behalf in this case, it follows that Latter and

Blum cannot be bound by Clements’s action. See Merritt, 2 Tex. at 588; Levy, 230 S.W.

at 516; see also West, 597 S.W.2d at 463 (holding party bound by the answer filed by

allegedly unauthorized attorney where evidence did not conclusively rebut presumption

that attorney appearing for a party is duly authorized); cf. Les Orleans, Ltd. v. Schmauss,

No. 01-84-00575-CV, 1986 WL 20861, at *1 (Tex. App.—Houston [1st Dist.] July 31,

1986, writ ref’d n.r.e.) (not designated for publication) (“It is well-settled law in Texas

that an appearance by an attorney who has no authority to appear is not binding on

the party.”). Consequently, we conclude that Latter and Blum did not file an answer

in this case. Cf. In re T.M.E., 565 S.W.3d 383, 388 n.2 (Tex. App.—Texarkana 2018,

no pet.) (observing that logically, to find a defendant has answered a lawsuit, “there

must be (1) a writing containing sufficient information to constitute an answer and

(2) proof that the defendant—or someone authorized to act on behalf of the defendant—

presented the writing to the district clerk for filing in the clerk’s record” (emphasis

added)). And since Latter and Blum did not file an answer, rule 121 does not

preclude it from complaining that it was not properly served with process in this case.

See Tex. R. Civ. P. 121.


                                            22
 C. THE RECORD DOES NOT SHOW THAT MURPHY STRICTLY COMPLIED WITH
                      THE RULES OF SERVICE

      We now turn to Latter and Blum’s contention that it was not properly served

with process.

      The record shows that Murphy opted to have Latter and Blum served with

process through its registered agent by certified mail, return receipt requested. See

Tex. R. Civ. P. 106(a)(2). Rule of civil procedure 107 requires that when service of

process is effected by certified mail, the return of service must contain the return

receipt with the addressee’s signature. Tex. R. Civ. P. 107(c); All Commercial Floors,
97 S.W.3d at 726–27.      Here, it is undisputed that Merritt is Latter and Blum’s

registered agent for service of process. But although process was mailed to Merritt as

registered agent as directed in Murphy’s petition, the return receipt does not bear

Merritt’s signature. Rather, the return receipt was signed by someone whose first

name is Amanda. Thus, the record on its face reflects that the return was not signed

by the addressee or registered agent. See All Commercial Floors, 97 S.W.3d at 727.

Accordingly, Murphy failed to strictly comply with rule 107; thus, the record reflects

that Latter and Blum was not validly served with process. See id. We therefore sustain

Latter and Blum’s subissue. See id. And because that subissue is dispositive, we need

not address any of Latter and Blum’s remaining arguments. See Tex. R. App. P. 47.1;

All Commercial Floors, 97 S.W.3d at 727.



                                           23
                               IV. CONCLUSION

      Having sustained Latter and Blum’s dispositive subissue, we reverse the trial

court’s default judgment as to Latter and Blum only and remand the case for further

proceedings. Tex. R. App. P. 43.2(d).


                                                   /s/ Lee Gabriel

                                                   Lee Gabriel
                                                   Justice

Delivered: August 8, 2019




                                        24